       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 1 of 25




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARY A. KNECHT,                   :
                                  :
            Plaintiff,            :     No. 3:19-cv-000759
                                   :
     v.                            :    (SAPORITO, M.J.)
                                   :
ANDREW SAUL,1                     :
Commissioner of                   :
Social Security,                  :
                                  :
            Defendant.            :


                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Mary A. Knecht’s (“Knecht”) claim for disability

insurance benefits under Title II of the Social Security Act. The parties

have consented to the jurisdiction of the undersigned United States

Magistrate Judge pursuant to the provisions of 28 U.S.C. § 636(c) and



1 Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d); see also Section 205(g) of the Social Security Act, 42 U.S.C.
§ 405(g)(action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 2 of 25




Rule 73 of the Federal Rules of Civil Procedure. (Doc. 9, Doc. 10, Doc. 14).

For the reasons stated herein, we will AFFIRM decision of the

Commissioner.

I.    Background and Procedural History

      Knecht is an adult individual born October 12, 1975, who was 41

years old at the time of her alleged onset date of disability—March 17,

2017. (Tr. 100). Knecht’s age at the onset date makes her a “younger

person” under the Social Security Act. See 20 C.F.R. § 404.1563(c).

Knecht completed her GED in 2006. (Tr. 68). Prior to her alleged onset

date, Knecht worked as a caregiver, frame cleaner, cashier, waitress,

spreader, and packer/stacker. (Tr. 212). Knecht also worked full-time

during the relevant period as a caretaker and a shipping packer, which

the Administrative Law Judge (“ALJ”) found to be substantial gainful

activity. (Tr. 26, 74-75).

      On April 10, 2017, Knecht protectively filed for disability benefits

pursuant to Title II of the Social Security Act. (Tr. 23). In her application,

Knecht alleged that she became disabled beginning March 17, 2017, as a

result of a torn rotator cuff, herniated disk, bulging disk in back and neck,

disk deteriorating disease, anxiety, and right shoulder tendonitis. (Tr. 23,


                                     -2-
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 3 of 25




178). Knecht’s claim was initially denied on August 4, 2017. (Tr. 23).

Thereafter, Knecht filed a timely request for an administrative hearing

on September 17, 2017, and it was granted. (Id.). Knecht appeared and

testified before ALJ, Charles A. Dominick, on September 12, 2018, in

Wilkes Barre, Pennsylvania. (Tr. 23, 58). Although informed of the right

to representation, Knecht chose to appear and testify without the

assistance of an attorney or other representative. (Tr. 23). In addition, an

impartial vocational expert (“VE”), Nadine Henzes, and a family friend,

Katie Lindsey, also appeared and testified during the administrative

hearing. (Tr. 58). At the time of the hearing, Knecht was 42 years old and

resided with her husband and children in Wilkes-Barre, Pennsylvania,

which is in the Middle District of Pennsylvania. (Tr. 59).

     In a written decision dated November 21, 2018, the ALJ denied

Knecht’s application for benefits. (Tr. 20). Knecht sought further review

of her claims by the Appeals Council of the Office of Disability

Adjudication and Review, but her request was denied for review on

February 27, 2019. (Tr. 1). Knecht subsequently filed an appeal to the

U.S. District Court for the Middle District of Pennsylvania on May 3,

2019, arguing that the ALJ’s decision was not supported by substantial


                                    -3-
        Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 4 of 25




evidence. (Doc. 1). On July 25, 2019, the Commissioner filed his answer,

in which he maintains that the ALJ’s decision was correct and in

accordance with the law and regulations. (Doc. 7, at 2). This matter has

been fully briefed by the parties and is ripe for decision. (Doc. 13; Doc.

15).

       On this score, Knecht’s treatment history discloses that Knecht has

right shoulder tendonitis and a partial rotator cuff due to a work-related

injury sustained in September 2016. (Tr. 32). An MRI scan of Knecht’s

right shoulder in September 2016, showed a tear of the supraspinatus

tendon, mild to moderate tendinopathy, mild subscapularis, and mild

acromioclavicular degenerative changes with reactive edema. (Id.).

Additionally, an MRI of Knecht’s spine in September 2016, demonstrated

loss of normal cervical lordosis thought to be resulting from muscle spasm

and posterior disc desiccation with bulging at C5-6 and C6-7 without any

substantial foraminal or canal stenosis, and no significant osseous

abnormality. (Id.). Knecht was treated with physical therapy, and the

treatment notes demonstrate that she experienced some improvements.

(Id.). Knecht returned to work with modified activities until February

2017, when she stopped working due to bronchitis and she was later


                                     -4-
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 5 of 25




terminated. (Id.).

     In April 2017, Knecht visited Geisinger Medical Center concerning

ongoing right shoulder pain with limited range of motion and difficulties

in completing her activities of daily living, such as housework, dressing,

and grooming. (Tr. 427). An x-ray of Knecht’s right shoulder, however,

revealed only minor right shoulder degenerative changes, and no fracture

was noted. (Id.). Other clinical findings noted that Knecht had mild

tenderness to palpation, but when she was distracted or talking, she was

moving and ranging her right shoulder without difficulty. (Tr. 33).

     In July 2017, Knecht’s physical condition was examined by Dr.

Angelo Anzalone (“Dr. Anzalone”), State agency medical consultant. (Tr.

468-73). Dr. Anzalone opined that Knecht was capable of lifting and

carrying up to 20 pounds frequently and 100 pounds occasionally. (Tr.

468). Dr. Anzalone also opined that Knecht could sit, stand, and walk for

up to five hours at one time and seven hours in an eight-hour workweek,

and that Knecht did not need an assistive device to effectively ambulate.

(Tr. 469). Dr. Anzalone opined that Knecht had frequent use of her upper

extremities, except with occasional limitations in reaching overhead with

her upper right extremity. (Tr. 470). In August 2017, Knecht was also


                                    -5-
        Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 6 of 25




examined by State agency medical consultant, Dr. John Simmons (“Dr.

Simmons”). (Tr. 107-110). Dr. Simmons opined that Knecht was capable

of performing light work, except with some postural activity limitations

and limited overhead reaching with her right upper extremity. (Tr. 108-

09).

       With regard to Knecht’s allegations of back pain and its associated

limitations, Knecht complained of constant, sharp pain in her back and

neck that radiated from her back down to her shoulders and legs. (Tr.

33). The objective medical evidence, however, revealed limited abnormal

findings. For example, in January 2018, Knecht underwent an x-ray,

which showed degenerative changes of her lower spine. (Id.).

Additionally, clinical findings of Knecht’s lower back demonstrated some

tenderness to palpation. (Id.). However, further examinations revealed

otherwise normal findings, including a negative straight leg raise and

her gait, range of motion, and strength were noted as normal. (Id.).

       As for Knecht’s knee pain, the medical record illustrates that

Knecht had a longstanding history with pain in her bilateral knees “on

and off” since she was 12 years old. (Tr. 33-34). Clinical findings of

Knecht’s bilateral knees, however, demonstrated some tenderness and


                                     -6-
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 7 of 25




crepitance, but other clinical findings of her extremities showed no joint

deformities and 5/5 strength in her lower extremities. (Tr. 34).

Additionally, the medical record reflected that Knecht exhibited a normal

gait and reported no falls or unusual bending or liftings, and an April

2016 x-ray was negative. (Id.).

     At her administrative hearing in September 2018, Knecht provided

the ALJ with an opinion dated August 7, 2018, prepared by Wanda

Alexander from Hudson’s Bay Company. (Tr. 609). The Hudson’s Bay

Company opined that Knecht could return to work with the following

restrictions: no lifting more than ten pounds from the floor to the waist;

no lifting more than five pounds from the waist to the shoulders; no

prolonged walking, climbing of ladders, overhead work, forceful pushing

or pulling, bending or stooping, kneeling or squatting, or work at heights,

driving, or using hazardous machinery. (Id.).

     As for her mental health impairments, Knecht complained of

having anxiety with symptoms, such as excessive worry, hypervigilance,

poor sleep, and anxiety attacks that included feeling shortness of breath,

chest pain, and antsy. (Tr. 34). Knecht also complained of depressive

symptoms, such as occasional crying spells, helplessness, low of interest,


                                    -7-
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 8 of 25




irritability, diminished self-esteem, and social withdrawal, and having

periods of feeling mania with symptoms, such as inflated self-esteem and

grandiosity. (Id.). Upon mental status examinations, however, Knecht

was cooperative with overall adequate social skills and interactions,

appropriately dressed and well-groomed, had coherent and goal directed

thought process without evidence of hallucinations, delusions, or

paranoia, an euthymic mood, intact attention and concentration with

mildly impaired memory. (Id.).

     In July 2017, Knecht was examined by Dr. Charles Lajeunesse (“Dr.

Lajeunesse”), State agency consultant and psychologist. (Tr. 454-456).

Dr. Lajeunesse opined that Knecht had no limitations in understanding,

remembering, or carrying out simple instructions with moderate

limitations in understanding, remembering, and carrying out complex

instructions. (Tr. 454). Dr. Lajeunesse also opined that Knecht had

marked limitations in her ability to interact with others. (Tr. 455). In

August 2017, Knecht was examined by Dr. Timothy Ostrich (“Dr.

Ostrich”), a State agency mental health consultant. (Tr. 110-112). Dr.

Ostrich opined that Knecht could understand, remember, and carry out

short and simple instructions with moderate limitations in interacting


                                   -8-
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 9 of 25




with others. (Tr. 111-112).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent [the ALJ’s decision] from being


                                    -9-
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 10 of 25




supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

The question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be


                                     - 10 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 11 of 25




expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Id. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); Id.

§ 416.905(a). To satisfy this requirement, a claimant must have a severe

physical or mental impairment 2 that makes it impossible to do his or her

previous work or any other substantial gainful activity3 that exists in the

national economy. 42 U.S.C. § 423(d)(2)(A); Id. § 1382c(a)(3)(B); 20 C.F.R.

§ 404.1505(a); Id. § 416.905(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a); Id. § 416.920(a). Under this process, the

Commissioner must determine, in sequence: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or




2 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3); Id. § 1382c(a)(3)(D).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510; id. § 416.910.
                                   - 11 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 12 of 25




equals a listed impairment; 4 (4) whether the claimant is able to do past

relevant work, considering his or her residual functional capacity

(“RFC”); 5 and (5) whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. Id.

§ 404.1520(a); Id. § 416.920(a). The claimant bears the initial burden of

demonstrating a medically determinable impairment that prevents him

or her from doing past relevant work. 42 U.S.C. § 423(d)(5); Id.

§ 1382c(a)(3)(H)(i); 20 C.F.R. § 404.1512; Id. § 416.912; Mason, 994 F.2d

at 1064. Once the claimant has established at step four that he or she

cannot do past relevant work, the burden then shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her RFC,

age, education, and past work experience. 20 C.F.R. § 404.1512(f); Id.




4 An extensive list of impairments that warrant a finding of disability
based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1); id. § 416.945(a)(1). In assessing a claimant’s RFC, the
Commissioner considers all medically determinable impairments,
including those that are not severe. Id. § 404.1545(a)(2); id.
§ 416.945(a)(2).
                                   - 12 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 13 of 25




§ 416.912(f); Mason, 994 F.2d at 1064.

III. Discussion

     In his November 21, 2018, decision denying Knecht’s claim for

benefits, the ALJ evaluated Knecht’s application for benefits at each step

of the sequential process. In that decision, the ALJ first concluded that

Knecht met the insured status requirements of the Social Security Act

through September 30, 2022. (Tr. 25). At step one, however, the ALJ

concluded that Knecht had engaged in substantial gainful activity from

May 2018 through the hearing date—September 12, 2018. (Tr. 26). The

ALJ explained that Knecht testified that she started working for Saks

Fifth Avenue in May 2018, and she was working full-time at 40 hours a

week for $11.75 an hour. (Id.). Thus, with respect to this period, Knecht’s

application was denied because she had engaged in substantial gainful

activity. (Id.). The ALJ also concluded, however, that there was a

continuous 12-month period during which she did not engage in

substantial gainful activity. (Id.). Thus, the ALJ proceeded to step two of

the sequential evaluation process. (Id.).

     At step two, the ALJ found that the following impairments were

medically determinable and severe during the relevant period: tendinitis


                                   - 13 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 14 of 25




status post rotator cuff tear of the right shoulder, degenerative disc

disease of the cervical spine, degenerative disc disease of the lumbar

spine, neuropathy, bipolar disorder, panic disorder, generalized anxiety

disorder, and agoraphobia. (Tr. 26).

     At step three, the ALJ found that Knecht did not have an

impairment or combination of impairments that met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, during the relevant period. (Tr. 27-31). Between

steps three and four, the ALJ fashioned an RFC considering Knecht’s

limitations from her impairments:

     After careful consideration of the entire record, the
     undersigned finds that [Knecht] has the [RFC] to perform
     light work as defined in 20 C.F.R. 404.1567(b), except that
     [Knecht] is limited to no more than frequent balancing,
     stooping, kneeling, crouching, and climbing on ramps and
     stairs, but never crawling and never climbing on ladders,
     ropes or scaffolds. [Knecht] must avoid unprotected heights
     and dangerous moving machinery, must avoid overhead
     reaching with the bilateral upper extremities, is limited to no
     more than frequent reaching in all other directions with the
     bilateral upper extremities, must avoid exposure to extreme
     temperatures, extreme humidity, wetness, or vibration, is
     limited to simple routine tasks, but not at a production rate
     pace. [Knecht] is limited to occupations requiring no more
     than simple work-related decisions with no more than
     occasional changes in the work setting. [Knecht] is limited to
     occasional interaction with supervisors, coworkers, and the
     public. [Knecht] must be given the opportunity to alternate

                                   - 14 -
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 15 of 25




       between sitting and standing at least every 30 minutes.

(Tr. 31).

       At step four, the ALJ found that Knecht was unable to perform any

past relevant work. (Tr. 37). At step five, the ALJ determined that based

on Knecht’s age, education, work experience, and RFC that there were a

significant number of jobs in the national economy that Knecht could

perform, including working as a tagger, folder, and office helper. (Tr. 38-

39).

       Knecht contends that the decision of the ALJ is not supported by

substantial evidence of record and raises two issues on appeal attacking

various aspects of the ALJ’s decision. We shall address each argument

seriatim.

       A. The ALJ Did Not Err in His Consideration of the VE’s
          Testimony

       Knecht’s first claim of error, challenges the ALJ’s consideration of

the VE’s testimony. (Doc. 13, at 1). Specifically, Knecht argues that the

ALJ failed to consider the VE’s opinion testimony with regard to the

second hypothetical that with her functional limitations there were no

jobs that she could perform. (Id.).

       In response, the Commissioner contends that Knecht is mistaken

                                      - 15 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 16 of 25




in her argument that the ALJ did not properly consider the VE’s

testimony. (Doc. 15, at 21). To the contrary, the Commissioner asserts

that the ALJ presented the VE with an accurate hypothetical question

that accounted for all of Knecht’s functional limitations, as included in

the RFC assessment. (Id.). Thereafter, the ALJ relied on the VE’s

testimony in determining that there were a significant number of jobs

that Knecht could perform within the national economy. (Id.).

     The ALJ—not treating or examining physicians or State agency

consultants—must       make     the      ultimate   disability   and     RFC

determinations. Chandler, 667 F.3d at 361. RFC is defined as “that which

an individual is still able to do despite the limitations caused by his or

her impairment(s).’” Burnett, 220 F.3d at 121 (3d Dept 2000) (quoting

Hartranft v. Apfel, 181 F.3d 358, 359(3d Cir. 1999)). It reflects the most

that an individual can still do, despite his or her limitations, and is used

at steps four and five to evaluate the claimant’s case. 20 C.F.R. §§

404.1520, 404.1545; SSR 96-8P, 1996 WL 374184 at *2. In assessing the

RFC, the ALJ must consider all the evidence of the record and, regardless

of its source, “evaluate every medical opinion . . . receive[d].” Burnett, 220

F.3d at 121 (internal citations omitted). The Court’s “review of the ALJ’s


                                      - 16 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 17 of 25




assessment of the [claimant]’s RFC is deferential,” and the “RFC

assessment will not be set aside if it is supported by substantial

evidence.” Black v. Berryhill, No. 16-1768, 2018 WL 4189661 at *3 (M.D.

Pa. Apr. 13, 2018); see also Martin v. Comm’r of Soc. Sec., 547 F. App’x

153, 160 (3d Cir. 2013) (“We examine the ALJ’s conclusions as to a

claimant’s RFC with the deference required of the substantial evidence

standard of review.” (internal quotation marks omitted)).

     At step five of the sequential evaluation process, the ALJ considers

the claimant’s age, education, and work experience to determine whether

the claimant can make the adjustment to other work by posing a

hypothetical question(s) to the vocational expert. Chrupcala v. Heckler,

829 F.2d 1269, 176 (3d Cir. 1987); see also Rutherford, 399 F.3d at 554;

Ramirez, 372 F.3d at 552-55; Podedworny v. Harris, 745 F.2d 210, 218

(3d Cir. 1984). The Court of Appeals has made clear, “[a] hypothetical

question must reflect all of a claimant’s impairments that are supported

by the record; otherwise the question is deficient and the expert’s answer

to it cannot be considered substantial evidence.” Ramirez, 372 F.3d at

552-55 (quoting Podedworny, 745 F.2d at 210 and Wallace v. Secretary,

722 F.2d 1150 (3d Cir. 1983)). The ALJ, however, is not required to


                                   - 17 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 18 of 25




submit to the vocational expert every impairment alleged by a claimant.

Rutherford, 399 F.3d at 554. As correctly asserted by the Commissioner,

the ALJ is only required to convey to the vocational expert all of a

claimant’s credibly established limitations. (Id.).

     Applying the above standard, the Court is not persuaded by

Knecht’s argument as to this issue. Here, Knecht argues that the ALJ

failed to consider the testimony of the vocational expert who stated that

“with [Knecht’s] limitations there would be no job(s) that she could

perform . . ..” (Doc. 13, at 1). This response was solicited based upon the

additional limitations included in the second hypothetical question. (See

Admin. Tr. 94-99). Thus, Knecht argues that the ALJ should have relied

on the second hypothetical question. We disagree. As correctly stated by

the Commissioner, the ALJ need only accept those limitations that are

“credibly established.” Knecht contends that the vocational expert

supports her argument that there are no jobs that she can perform with

her functional limitations. However, Knecht fails to explain what

functional limitations would result in a finding that there are no jobs that

she can perform and why the ALJ erred in relying on the second

hypothetical question. Additionally, Knecht fails to cite to any medical


                                   - 18 -
         Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 19 of 25




evidence to support her contentions on this matter. Further, even

assuming that the ALJ committed error in relying on the second

hypothetical question, Knecht does not challenge the ALJ’s step one

finding that from May 2018 through the hearing date—September 12,

2018, she engaged in substantial gainful activity. (See Admin Tr. 26).

Therefore, Knecht’s contentions on this score are unavailing. Thus,

finding that Knecht had failed to carry her burden of proving error, the

Court finds no basis for disturbing the ALJ’s determination as to this

issue.

     B. The ALJ Did Not Err in Weighing the Opinion Evidence
        of Record

     Knecht’s last claim of error challenges the ALJ’s consideration of

the opinion evidence of record. (Doc. 13, at 1). Specifically, Knecht

argues:

     It appears evident that the [ALJ] totally ignored all evidence
     presented in a favorable light in my case . . .. [The ALJ] did
     not want to accept the opinion of the mental professional
     doctor who saw me for Social Security saying he only saw me
     once, however, he had no problem accepting the opinion of the
     physical doctor who saw me for Social Security on the same
     day who I spent less time with. [The ALJ] overlooked my
     family doctor’s restrictions because they were sent by a lady
     from the HR dep[artment] of my job, saying she was not a
     license[d] doctor. [The ALJ] confused this matter and
     assumed that the lady who was forwarding said restrictions

                                      - 19 -
       Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 20 of 25




      claim[ed] to be the doctor. Since this time [,] my conditions
      have grown worse, [I] will be reapplying for my benefits for
      disability, and I will continue to reapply until I receive my
      benefits.

(Doc. 13, at 1).

      In response, the Commissioner argues that the ALJ adequately

explained the legal and factual basis concerning the opinions of Dr.

Anzalone, Dr. Lajeunesse, and Ms. Wanda Alexander. (Doc. 15, at 25-28).

Therefore, substantial evidence supports the ALJ’s evaluation of the

opinion evidence. (Id.).

      It is clear beyond peradventure that the ALJ—not treating or

examining physicians or State agency consultants—must make the

ultimate disability and RFC determinations. Chandler, 667 F.3d at 361.

While the ALJ must articulate his or her consideration of all medical

opinions, the ALJ must consider the persuasiveness of the medical

opinion(s) or prior administrative medical finding(s) using the five factors

set forth under 20 C.F.R. § 404.1520c, including supportability,

consistency, treatment relationship, specialization, and other factors that

tend to support or contradict a medical opinion or prior administrative

medical finding. (Id.).

      Supportability and consistency are the most important factors in

                                    - 20 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 21 of 25




determining the persuasiveness of a medical source’s medical opinion. 20

C.F.R. § 404.1520c(b)(2). The ALJ must explain in his or her decision how

persuasive he or she finds a medical opinion based on these two factors.

20 C.F.R. § 404.1520c(c)(1)-(5). The ALJ may, but is not required, to

explain how he considered the other remaining factors, unless the ALJ

finds that two or more medical opinions about the same issues are both

equally well-supported and consistent with the record, but not identical.

20 C.F.R. § 404.1520c(b)(3). Lastly, the ALJ may choose which medical

evidence to credit and which to reject as long as there is a rational basis

for the decision. Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999).

     Contrary to Knecht’s contentions, the Court finds that substantial

evidence supports the ALJ’s consideration of the opinion evidence of

record. In this case, the ALJ analyzed the opinions of the medical sources

involved in this case. The ALJ considered the opinion of Dr. Anzalone,

State agency consultant, and concluded that his opinion was persuasive.

(Tr. 35-36). The ALJ reasoned that Dr. Anzalone’s opinion was well

supported by the record as a whole. (Tr. 35). For example, Knecht

reported no falls and generally walked with a normal gait. (Id.). The ALJ,

however, found that Dr. Anzalone’s opinion concerning Knecht’s right


                                   - 21 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 22 of 25




upper extremity was somewhat an overestimation of Knecht’s abilities

since she continued to complain of pain based on updated treatment notes

after his consultative examination. (Tr. 35-36). Nevertheless, the ALJ

was persuaded by Dr. Anzalone’s opinion.

     The ALJ considered the opinion of Dr. LaJeunesse, State agency

consultant, and was not persuaded by his opinion. (Tr. 36). The ALJ

reasoned that Dr. LaJeunesse did not have a longstanding treating

relationship with Knecht and only examined Knecht on one occasion.

(Id.). The ALJ further explained that Dr. LaJeunesse’s assessment,

specifically the marked social interaction limitations, concerning

Knecht’s impairments were not supported by Dr. LaJeunesse’s own

clinical findings. (Id.). For example, upon mental status examinations,

Knecht was cooperative with appropriate eye contact and social

interactions. (Id.). Additionally, the ALJ concluded that Dr. LaJeunesse’s

opinion was not consistent with the record as a whole, including Knecht’s

daily activities, Knecht reported that she was able to go grocery shopping

and spent time with others on a regular basis. (Id.). Thus, the ALJ was

not persuaded by Dr. LaJeunesse’s opinion.

     The ALJ considered the opinion of Dr. Ostrich and found his opinion


                                   - 22 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 23 of 25




persuasive. (Id.). The ALJ reasoned that Dr. Ostrich’s opinion was

supported by a detailed explanation and was consistent with the record

as a whole. (Id.). For example, the ALJ found that the clinical findings

demonstrated that Knecht’s attention and concentration were intact.

(Id.). Moreover, Knecht testified that she returned to full-time work, and

reported, at times, being able to follow instructions and complete her

daily activities, such as laundry. (Id.). Thus, the ALJ was persuaded by

Dr. Ostrich’s opinion.

     The ALJ considered the opinion of Dr. Simmons and found his

opinion persuasive. (Id.). The ALJ reasoned that Dr. Simmons’ opinion

was supported by a detailed explanation and was consistent with the

record as a whole. (Id.). For example, clinical findings demonstrated a

negative straight leg raise bilaterally in the seated and supine positions,

and that Knecht had a 5/5 strength in her upper and lower extremities.

(Id.). Moreover, Knecht testified that she returned to full-time work. (Id.).

Thus, the ALJ was persuaded by Dr. Simmons’ opinion.

     Lastly, the ALJ considered the opinion dated August 7, 2018,

prepared by Wanda Alexander from Hudson’s Bay Company and found

this opinion unpersuasive. (Tr. 36-37). The ALJ reasoned that Wanda


                                    - 23 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 24 of 25




Alexander’s title, relationship, and familiarity with Knecht’s medical

condition was unknown, and without her title, it was unknown if she was

a doctor and had additional training and schooling to opine about

Knecht’s medical conditions. (Tr. 36-37). Additionally, the ALJ concluded

that the opinion was based on a checklist form, and it lacked any

supporting evidence, such as an explanation for the findings or references

of diagnostic studies and clinical findings. (Tr. 37). The ALJ further

concluded that the opinion was inconsistent with the record as a whole.

(Id.). For example, the record lacked evidence to support a restriction of

no lifting of more than five pounds from the waist to shoulder, and clinical

findings of her upper extremities demonstrated 5/5 strength, including

grip strength. (Id.). Thus, the ALJ found the opinion prepared by Wanda

Alexander unpersuasive.

     In sum, the ALJ was confronted by a record marked by contrasting

medical opinions and inconsistencies in Knecht’s abilities and

limitations. In reconciling the discordant and conflicting threads of this

evidence, the ALJ concluded that Dr. Anzalone’s opinion was persuasive,

Dr. LaJeunesse’s opinion was not persuasive, Dr. Ostrich’s opinion was

persuasive, Dr. Simmons’ opinion was persuasive, and that the opinion


                                   - 24 -
      Case 3:19-cv-00759-JFS Document 17 Filed 08/06/20 Page 25 of 25




prepared by Wanda Alexander was not persuasive. (Tr. 35-37). It is the

right and responsibility of the ALJ to make such assessments and we find

that substantial evidence supported the ALJ’s decision. It appears that

Knecht is requesting that this Court re-weigh the evidence. This we may

not do. See, Rutherford, 399 F.3d at 552 (“In the process of reviewing the

record for substantial evidence, we may not ‘weigh the evidence or

substitute our own conclusions for those of the fact-finder.”’ (quoting

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992))). Because we

cannot re-weigh the evidence, we find the ALJ has not erred in weighing

the opinion evidence of record.

     An appropriate Order follows.


Dated: August 6, 2020                       s/Joseph F. Saporito, Jr.
                                            JOSEPH F. SAPORITO, JR.
                                            United States Magistrate Judge




                                   - 25 -
